DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 1/25/2022, in which claim(s) 1-16 is/are presented for further examination.
Claim(s) 1, 3, 6, 9, 11 and 14 has/have been amended.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 and 9 has/have been accepted.  Support was found in at least [0044] of the specification.
Applicant’s amendment(s) to claim(s) 3, 6, 11 and 14 has/have been accepted.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to ensure that applicant has not introduced new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, filed on 1/25/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103, see page 9 to page 13 of applicant’s remarks, filed on 1/25/2022, have been fully considered but they are not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djugash, US 2014/0279733 A1 (hereinafter “Djugash”) in view of Ahuja et al, US 2017/0187696 A1 (hereinafter “Ahuja”) in further view of Sahu et al., US 2016/0112394 A1 (hereinafter “Sahu”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 9
Djugash discloses a method of providing social interaction by an interactive device, the method comprising:
obtaining identification information associated with a user (Djugash, [0027], see sensors identifying a user, where in order to identify the user the user and associated information of the user must be stored in order to be compared to for a match, where the stored information is the profile information; Djugash, [0054], see system matching conversation/speech to detected person, where in order to match the user the user and associated information of the user must be stored in order to be compared to for a match, where the stored information is the profile information; Djugash, [0055], see system looking up prior relevant information regarding a person, which means the information was stored, and storing data related to a person in the database, where the stored information is the profile information; and Djugash, Fig. 3, see step 322 “Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”);
detecting one or more devices using at least one sensor of the interactive device (Djugash, [0056], see continuously analyzing data gathered by the sensors in real time; and Djugash, [0062], see detecting first and/or second detected data regarding the object [i.e., device], where the first and/or second detected data can only be detected when in range);



generating a relationship profile related to the user with the one or more members based on the identified relationship (Djugash, [0072] and [0073], see detecting a friend having close/intimate relations with the user [i.e., relationship profile of close/intimate relations] and adjusting the degree and type of information the user would be comfortable with sharing); and
interacting with the user or the one or more members by performing one or more actions by analyzing the relationship profile (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result).
On the other hand, Ahuja discloses on-boarding the interactive device to a network of the user by accessing the one or more devices which are detected using the at least one sensor of the interactive device, using the identification information as an authentication key (Ahuja, [0027], see provisions a key for the sensor data, where the sensor data would be encrypted by the client device 205, where the key may be stored, for example, by the key service 350 for use by other devices to decrypt the sensor data, where the client device 205 transmits the encrypted sensor data to the device);
in response to determining that on-boarding the interactive device to the network of the user is complete, generating a user profile based on information obtained from the one or more devices (Ahuja, [0029], see obtaining a user-specific profile for the packet, where the data collected from the sensor may be regarding a particular user, which may be a user of the device that includes the sensor).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ahuja’s teachings to Djugash’s method.  A skilled artisan would have been motivated to do so in order to ensure user privacy is not compromised, see Ahuja, [0003].  In addition, both/all of the references (Djugash and Ahuja) disclose features that are directed to analogous art and they are directed to the same 
On the other hand, Sahu discloses identifying a relationship between the user and one or more members related to the user based on the user profile (Sahu, Claim 1, see receive the context information from the user interface, identify a first entity category from the plurality of entity categories based on the context information, identify a first category relationship from the plurality of category relationships based on the first entity category, the first category relationship indicating that the first entity category and a second entity category are related, identify a first provider specific profile from the plurality of provider specific profiles based on a first user profile data that is associated with the first user account, wherein the first provider specific profile is associated with the first entity category, identify a second provider specific profile from the plurality of provider specific profiles based on the first user profile data, wherein the second provider specific profile is associated with the second entity category).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sahu’s teachings to the combination of Djugash and Ahuja.  A skilled artisan would have been motivated to do so in order to detect and process data regarding the user and the environment surrounding the user, and actively and automatically provide personal assistance, using a robotic platform/device, based on the detected and analyzed data, see Sahu, [0005].  In addition, both/all of the references (Djugash, Ahuja and Sahu) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as personalizing user experience.  This close relation between/among the references highly suggests an expectation of success.

With respect to claim 9, Djugash discloses an interactive device for providing social interaction, the interactive device comprising:
a memory (Djugash, [0022], see memory);
at least one sensor (Djugash, [0022], see sensors); and
a processor (Djugash, [0022], see processor) coupled to the memory and the at least one sensor (Djugash, Fig. 1).

Claims 2 and 10
With respect to claims 2 and 10, the combination of Djugash, Ahuja and Sahu discloses wherein interacting with the user or the one or more members further comprises:
detecting a presence of one of the user and the one or more members based on at least one of capturing audio, capturing video, viewing a human, or receiving a physical contact (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result);
analyzing at least one of the captured audio, the captured video, the viewed human or the received physical contact based on the relationship profile (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result); and
performing one or more actions in response to the analysis (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result).

Claims 3 and 11
With respect to claims 3 and 11, the combination of Djugash, Ahuja and Sahu discloses further comprising:
moving around an environment (Djugash, [0062]-[0068], see flight and ground maneuvering);
receiving identification information of the one or more members in response to encountering the one or more members (Djugash, [0055] and [0056], see detecting facial features and speech to identify an individual; and Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual); and
obtaining profiles of the one or more members at least one device of the one or more members (Djugash, [0055] and [0056], see detecting facial features and speech to identify an individual; and Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual),
wherein the interactive device and the at least one device are in the environment (Djugash, [0062]-[0068], see flight and ground maneuvering).

Claims 4, 5, 12 and 13
With respect to claims 4, 5, 12 and 13, the combination of Djugash, Ahuja and Sahu discloses further comprising:
updating the user profile and one or more profiles of members by analyzing the at least one of the captured audio, the captured video, the viewed human or the received physical based on the relationship profile (Djugash, [0072]-[0075], see updating information using speech recognition); and
interacting with the user and the one or more members based on the updated user profile and the updated one or more profiles of members (Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual).

Claims 6 and 14
With respect to claims 6 and 14, the combination of Djugash, Ahuja and Sahu discloses wherein interacting with the user or the one or more members further comprises:
obtaining one or more images of an environment (Djugash, [0069], see image capturing);
generating a map of the environment based on the obtained images (Djugash, [0067], see determining position);
receiving one or more commands from one of the user and the one or more members (Djugash, [0049], see requesting or attempting to convey information and posing follow-up questions or inquiries using the communication unit);
identifying at least one device configured to be controlled in the environment (Djugash, [0072]-[0075]); and
controlling the identified at least one device based on the one or more commands, wherein the interactive device and the at least one device are in the environment (Djugash, [0065]-[0067], see controlling the robotic device/platform).

Claims 7 and 15
further comprising:
classifying an environment into one or more zones based on one or more images of the environment (Djugash, [0027]; Djugash, [0054]; Djugash, [0055]; and Djugash, Fig. 3, see step 322 and “Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”);
identifying one or more activities of the user and the one or more members in the one or more zones (Djugash, [0050]-[0055], see detecting the individual’s actions); and
classifying the one or more zones based on the identified one or more activities of the user and the one or more members (Djugash, [0050]-[0055], see detected dynamic regions).

Claims 8 and 16
With respect to claims 8 and 16, the combination of Djugash, Ahuja and Sahu discloses further comprising:
generating one or more new profiles of members for one or more new members detected in an environment by interacting with the one or more new members (Djugash, [0072] and [0073], see updating information using speech recognition);
updating the relationship profile using the one or more new profiles of members (Djugash, [0027]; Djugash, [0054]; Djugash, [0055]; and Djugash, Fig. 3, see step 322 and “Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”); and
interacting with the one or more new members by performing one or more actions based on the relationship profile (Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Kravitiz et al. for secure communication of IoT devices for vehicles.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: March 23, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152